SHAREHOLDER PROTECTION RIGHTS AGREEMENT dated as of January 14, between KRISPY KREME DOUGHNUTS, INC. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as Rights Agent SHAREHOLDER PROTECTION RIGHTS AGREEMENT Table of Contents Page ARTICLE I DEFINITIONS 1.1 Definitions 3 ARTICLE II THE RIGHTS 2.1 Summary of Rights 12 2.2 Legend on Common Stock Certificates 12 2.3 Exercise of Rights; Separation of Rights 13 2.4 Adjustments to Exercise Price; Number of Rights 18 2.5 Date on Which Exercise is Effective 20 2.6 Execution, Authentication, Delivery and Dating of Rights Certificates 20 2.7 Registration, Registration of Transfer and Replacement 21 2.8 Mutilated, Destroyed, Lost and Stolen Rights Certificates 22 2.9 Persons Deemed Owners 24 2.10 Delivery and Cancellation of Certificates 24 2.11 Agreement of Rights Holders 25 ARTICLE III ADJUSTMENTS TO THE RIGHTS IN THE EVENT OF CERTAIN TRANSACTIONS 3.1 Flip-in 26 3.2 Flip-over 31 ARTICLE IV THE RIGHTS AGENT 4.1 General 32 4.2 Merger or Consolidation or Change of Name of Rights Agent 33 4.3 Duties of Rights Agent 35 4.4 Change of Rights Agent 38 -i- ARTICLE V MISCELLANEOUS 5.1 Redemption 39 5.2 Expiration 40 5.3 Issuance of New Rights Certificates 40 5.4 Supplements and Amendments 41 5.5 Fractional Shares 41 5.6 Rights of Action 42 5.7 Holder of Rights Not Deemed a Shareholder 42 5.8 Notice of Proposed Actions 43 5.9 Notices 43 5.10 Suspension of Exercisability or Exchangeability 44 5.11 Costs of Enforcement 45 5.12 Successors 45 5.13 Benefits of this Agreement 45 5.14 Determination and Actions by the Board of Directors, etc. 46 5.15 Descriptive Headings; Section References 46 5.16 Governing Law; Exclusive Jurisdiction 46 5.17 Counterparts 48 5.18 Severability 48 EXHIBITS Exhibit A Form of Rights Certificate (together with Form of Election to Exercise) Exhibit B Articles of Amendment -ii- SHAREHOLDER PROTECTION RIGHTS AGREEMENT SHAREHOLDER PROTECTION RIGHTS AGREEMENT (as amended from time to time, this “Agreement”), dated as of January 14, 2010, between KRISPY KREME DOUGHNUTS, INC., a North Carolina corporation (the “Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY, as Rights Agent (the “Rights Agent”, which term shall include any successor Rights Agent hereunder). WITNESSETH: WHEREAS, the Rights Agreement (the “Existing Rights Agreement”), dated as of January 18, 2000, between the Company and the Rights Agent will expire on the close of business on January 18, 2010; WHEREAS, the Company is entering into this Agreement, which will become effective immediately upon the expiration of the Existing Rights Agreement; WHEREAS, the Board of Directors of the Company has (a) authorized and declared a dividend of one right (“Right”) in respect of each share of Common Stock (as hereinafter defined) held of record as of the Close of Business (as hereinafter defined) on January 18, 2010 (the “Record Time”) payable in respect of each such share upon certification by the New York Stock Exchange (“NYSE”) to the Securities and Exchange Commission that the Rights have been approved for listing and registration (the “Payment Time”) and (b) as provided in Section 2.4, authorized the issuance of one Right in respect of each share of Common Stock issued after the Record Time and prior to the Separation Time (as hereinafter defined) and, to the extent provided in Section 5.3, each share of Common Stock issued after the Separation Time; WHEREAS, subject to the terms and conditions hereof, each Right entitles the holder thereof, after the Separation Time, to purchase securities or assets of the Company (or, in certain cases, securities of certain other entities) pursuant to the terms and subject to the conditions set forth herein; and WHEREAS, the Company desires to appoint the Rights Agent to act on behalf of the Company, and the Rights Agent is willing so to act, in connection with the issuance, transfer, exchange and replacement of Rights Certificates (as hereinafter defined), the exercise of Rights and other matters referred to herein; NOW THEREFORE, in consideration of the premises and the respective agreements set forth herein, the parties hereby agree as follows: -2- ARTICLE I DEFINITIONS 1.1 Definitions. For purposes of this Agreement, the following terms have the meanings indicated: “Acquiring Person” shall mean any Person who is, as of the expiration of the Existing Rights Plan, or thereafter becomes, the Beneficial Owner of 15% or more of the outstanding shares of Common Stock; provided, however, that the term “Acquiring Person” shall not include any Person (i) who is the Beneficial Owner of 15% or more of the outstanding shares of Common Stock as of the expiration of the Existing Rights Plan who continuously thereafter is the Beneficial Owner of 15% or more of the outstanding shares of Common Stock, or who shall become the Beneficial Owner of 15% or more of the outstanding shares of Common Stock solely as a result of an acquisition by the Company of shares of Common Stock, until such time thereafter as such Person shall become the Beneficial Owner (other than by means of a stock dividend, stock split or reclassification) of additional shares of Common Stock that, in the aggregate, amount to 0.1% or more of the outstanding shares of Common Stock while such Person is, or as a result of which such Person becomes, the Beneficial Owner of 15% or more of the outstanding shares of Common Stock, (ii) who becomes the Beneficial Owner of 15% or more of the outstanding shares of Common Stock but who acquired Beneficial Ownership of shares of Common Stock without any plan or intention to seek or affect control of the Company, if such Person promptly divests, or promptly enters into an agreement with, and satisfactory to, the Board of Directors of the Company, in the Board’s sole discretion, to divest, and subsequently does divest in accordance with the terms of such agreement (without exercising or retaining any power, including voting power, with respect to such shares), sufficient shares of Common Stock (or securities convertible into, exchangeable into or exercisable for Common Stock) so that such Person ceases to be the Beneficial Owner of 15% or more of the outstanding shares of Common Stock or (iii) who Beneficially Owns shares of Common Stock consisting solely of one or more of (A) shares of Common Stock Beneficially Owned pursuant to the grant or exercise of an option granted to such Person (an “Option Holder”) by the Company in connection with an agreement to merge with, or acquire, the Company entered into prior to a Flip-in Date, (B) shares of Common Stock (or securities convertible into, exchangeable into or exercisable for Common Stock) Beneficially Owned by such Option Holder or its Affiliates or Associates at the time of grant of such option, and (C) shares of Common Stock (or securities convertible into, exchangeable into or exercisable for Common Stock) acquired by Affiliates or Associates of such Option Holder after the time of such grant that, in the aggregate, amount to less than 1% of the outstanding shares of Common Stock. In addition, the Company, any Subsidiary of the Company and any employee stock ownership or other employee benefit plan of the Company or a Subsidiary of the Company (or any entity or trustee holding shares of Common Stock for or pursuant to the terms of any such plan or for the purpose of funding any such plan or funding other employee benefits for employees of the Company or of any Subsidiary of the Company) shall not be an Acquiring Person. -3- “Affiliate” and “Associate” shall have the respective meanings ascribed to such terms in Rule 12b-2 under the Exchange Act, as such Rule is in effect on the date of this Agreement. “Agreement” shall have the meaning set forth in the Preamble. A Person shall be deemed the “Beneficial Owner”, and to have “Beneficial Ownership” of, and to “Beneficially Own”, (i) any securities as to which such Person or any of such Person’s Affiliates or Associates is or may be deemed to be the beneficial owner pursuant to Rule 13d-3 and 13d-5 under the Exchange Act, as such Rules are in effect on the date of this Agreement and (ii) any securities as to which such Person or any of such Person’s Affiliates or Associates has the right to become the beneficial owner (whether such right is exercisable immediately or only after the passage of time or the occurrence of conditions) pursuant to any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities), or upon the exercise of conversion rights, exchange rights, rights (other than the Rights), warrants or options, or otherwise; provided, however, that a Person shall not be deemed the “Beneficial Owner”, or to have “Beneficial Ownership” of, or to “Beneficially Own”, any security (A) solely because such security has been tendered pursuant to a tender or exchange offer made by such Person or any of such Person’s Affiliates or Associates until such tendered security is accepted for payment or exchange or (B) solely because such Person or any of such Person’s Affiliates or Associates has or shares the power to vote or direct the voting of such security pursuant to a revocable proxy or consent given in response to a public proxy or consent solicitation made to more than ten holders of shares of a class of stock of the Company registered under Section 12 of the Exchange Act and pursuant to, and in accordance with, the applicable rules and regulations under the Exchange Act, unless such power (or the arrangements relating thereto) is then reportable under Item 6 of Schedule 13D under the Exchange Act (or any similar provision of a comparable or successor report). For purposes of this Agreement, in determining the percentage of the outstanding shares of Common Stock with respect to which a Person is the Beneficial Owner, all shares as to which such Person is deemed the Beneficial Owner shall be deemed outstanding. -4- “Business Day” shall mean any day other than a Saturday, Sunday or a day on which banking institutions in the State of New York are generally authorized or obligated by law or executive order to close. “Close of Business” on any given date shall mean 5:00 p.m. Winston-Salem,
